FILED
                                                                DEC 11 2015
 1                          NOT FOR PUBLICATION
                                                            SUSAN M. SPRAUL, CLERK
 2                                                            U.S. BKCY. APP. PANEL
                                                              OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                         )      BAP No.      CC-15-1100-KuKiTa
                                    )
 6   MARGARET LUCILLE CARSWELL,     )      Bk. No.      14-12354
                                    )
 7                  Debtor.         )      Adv. No.     15-01003
     _______________________________)
 8                                  )
     MARGARET LUCILLE CARSWELL,     )
 9                                  )
                    Appellant,      )
10                                  )
     v.                             )      MEMORANDUM*
11                                  )
     ELIZABETH F. ROJAS, Chapter 13 )
12   Trustee; THE WOLF FIRM; SELECT )
     PORTFOLIO SERVICING, INC.; U.S.)
13   BANK NA, successor trustee to )
     Bank of America, NA, successor )
14   in interest to LaSalle Bank NA,)
     as trustee, on behalf of the   )
15   holders of the WaMu Mortgage   )
     Pass-Through Certificates,     )
16   Series 2007-OA1,               )
                                    )
17                  Appellees.      )
     _______________________________)
18
                    Argued and Submitted on November 19, 2015
19                           at Pasadena, California
20                          Filed – December 11, 2015
21            Appeal from the United States Bankruptcy Court
                  for the Central District of California
22
          Honorable Peter H. Carroll, Bankruptcy Judge, Presiding
23
24   Appearances:      Appellant Margaret Lucille Carswell argued pro se;
                       Jonathan S. Lieberman of Locke Lord LLP argued for
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                  appellees Select Portfolio Servicing Inc. and U.S.
                    Bank NA, successor in interest to LaSalle Bank NA,
 2                  as trustee, on behalf of the holders of the WaMu
                    Mortgage Pass-Through Certificates, Series
 3                  2007-OA1.
 4
     Before: KURTZ, KIRSCHER and TAYLOR, Bankruptcy Judges.
 5
                               INTRODUCTION
 6
          Chapter 131 debtor Margaret Lucille Carswell appeals from an
 7
     order dismissing her chapter 13 bankruptcy case.   According to
 8
     Carswell, the bankruptcy court erred as a matter of law, violated
 9
     her rights as a disabled person, and violated her due process
10
     rights, when it refused to continue the plan confirmation hearing
11
     at which the court ruled that her case should be dismissed.
12
     However, the admissions that Carswell made in her amended
13
     chapter 13 plan and in her opening appeal brief establish that
14
     Carswell is ineligible to be a chapter 13 debtor, so there is no
15
     way that Carswell could have been harmed by the bankruptcy
16
     court’s case dismissal order or its denial of her request for a
17
     continuance of the plan confirmation hearing.
18
          We are sympathetic to the serious health conditions Carswell
19
     alleges that she has endured, and we also are sympathetic
20
     regarding her desire to have the ability to appear in court
21
     (either in person or telephonically) and present her objections
22
     to the dismissal of her bankruptcy case.   Nonetheless, in light
23
     of her admitted ineligibility to be a chapter 13 debtor, nothing
24
25
          1
26         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037. All “Civil Rule” references are to
28   the Federal Rules of Civil Procedure.

                                     2
 1   she could have said or done would have changed the outcome
 2   regarding her chapter 13 bankruptcy case.    On this basis, we
 3   AFFIRM the bankruptcy court’s case dismissal order.
 4        Carswell also appeals the bankruptcy court’s docket entry
 5   closing her adversary proceeding, which docket entry was made on
 6   the same day her bankruptcy case was dismissed.    We are not
 7   persuaded that the docket entry should be treated as a final
 8   judgment disposing of the adversary proceeding.    In the absence
 9   of a final judgment, we lack appellate jurisdiction.    Therefore,
10   we REMAND the portion of this appeal arising from this docket
11   entry.    On remand, the bankruptcy court will need to enter a
12   final judgment, which should be supported by appropriate
13   findings.
14                                   FACTS
15        Carswell filed her Chapter 13 bankruptcy petition in October
16   2014.    The filing was, in essence, a face-sheet filing as it was
17   not accompanied by any schedules or by any statement of financial
18   affairs.2
19        When Carswell filed her schedules and statement of financial
20   affairs roughly fourteen days later, she still did not list on
21   them any real property, any secured debt, any priority unsecured
22   debt or any specific non-priority unsecured debts.    As for
23   income, Carswell claimed that her only source of income was $600
24   per month from an income source nebulously referred to as
25
26        2
           We can and do take judicial notice of the bankruptcy
27   court’s case and adversary proceeding dockets and the imaged
     documents attached thereto. See O'Rourke v. Seaboard Sur. Co.
28   (In re E.R. Fegert, Inc.), 887 F.2d 955, 957–58 (9th Cir. 1989).

                                       3
 1   “voluntary debt repayment.”   As for expenses, Carswell claimed
 2   that she expended $400 per month for food and housekeeping
 3   supplies, $150 per month for transportation, and $226 per year
 4   for vehicle insurance.   According to her Schedule J listing of
 5   expenses, Carswell had no expenses associated with home rental or
 6   home ownership.
 7        Carswell’s initial chapter 13 plan, which she filed on the
 8   same day she filed her schedules, does not propose any repayment
 9   plan to any creditors and does not list any classes of creditors
10   to be provided for under her plan.   In most of the spaces that
11   needed to be filled in on the form chapter 13 plan, Carswell
12   handwrote either “0" or “TBD” or “unknown”.   She left many other
13   spaces on the form blank.
14        In February 2015, the chapter 13 trustee Elizabeth Rojas
15   filed an objection to confirmation of Carswell’s plan.   Rojas’
16   plan objection raised a host of problems and concerns associated
17   with the plan, including but not limited to the following:
18   (1) Carswell’s failure to disclose all of her assets and her
19   failure to disclose any creditors; (2) Carswell’s failure to
20   serve her plan; (3) Carswell’s failure to provide to Rojas copies
21   of her two most recent tax returns – her tax returns for 2013 and
22   2014; and (4) Carswell’s failure to provide for all of her
23   creditors in her plan.
24        Also in February 2015, another plan objection was filed by
25   U.S. Bank NA, successor trustee to Bank of America, NA, successor
26   in interest to LaSalle Bank NA, as trustee, on behalf of the
27   holders of the WaMu Mortgage Pass-Through Certificates, Series
28   2007-OA1.   U.S. Bank asserted that it was the holder of a

                                      4
 1   promissory note indorsed in blank and executed by Carswell in
 2   December 2006 in the principal amount of $2.5 million.   U.S. Bank
 3   further asserted that it is the successor beneficiary under a
 4   deed of trust securing the $2.5 million loan.   U.S. Bank attached
 5   to its plan objection copies of the note, the deed of trust, an
 6   assignment of deed of trust and other documentation tending to
 7   show U.S. Bank’s interest in Carswell’s 2006 note and deed of
 8   trust.
 9        The plan confirmation hearing was set for March 19, 2015.
10   Several days before the hearing, Carswell filed an amended
11   chapter 13 plan.   In the amended plan, most of the spaces for
12   entering plan information remained blank.   However, at the end of
13   her amended plan, Carswell attached a three page narrative
14   statement, which gives at least some insight into some aspects of
15   Carswell’s finances.
16        In the narrative, Carswell admits that in 2006 she owned a
17   residence located on Sea Ranch Drive in Santa Barbara, California
18   and that, at the end of 2006, she refinanced the residence.     She
19   also does not dispute that, in conjunction with this refinancing,
20   she executed a note and deed of trust that identified Washington
21   Mutual Bank as the lender.   Carswell claims that in 2009 she
22   unilaterally “rescinded” the 2006 refinancing loan, but there is
23   no indication that she tendered repayment of the 2006 loan
24   proceeds.   According to Carswell, she has not made any payments
25   on the 2006 loan since 2009.
26        Carswell further claims in the narrative that, in 2013, she
27   gifted her residence to Earth First Construction.   According to
28   Carswell, she is Earth First Construction’s president.   In

                                      5
 1   addition, in her statement of financial affairs, Carswell
 2   indicated that Earth First Construction is her wholly-owned non-
 3   profit business.
 4        The narrative proceeds to describe a rather unique living
 5   arrangement, which at least partly explains why Carswell contends
 6   that she does not have any home-related expenses, why she does
 7   not have any creditors, and why she does not own the residence
 8   but continues to live in the residence:
 9        Along with my housemate, who is employed, as I am, by
          the non profit corporation Earth First Construction, we
10        decided to adopt and begin to manifest the vision of
          community collaboration rendering money unnecessary.
11        In 2011 we made an application with the County to be
          exempted from property taxes, due to the educational
12        and spiritual purposes of the non profit. The county
          eventually responded that we would need to transfer the
13        property title to the corporation.
14        A resolution was passed in 2013, declaring:
15             That the Board of Directors of Earth First
               Construction hereby authorizes the
16             corporation to acquire and manage property in
               its own right, specifically, the property
17             located at . . . Sea Ranch Drive in Santa
               Barbara.
18
               That the corporation may offer living
19             accommodation and benefits to the officers of
               Earth First Construction in lieu of salaries.
20
          The property was gifted to EFC shortly thereafter. As
21        President of EFC I have a live-work agreement with the
          corporation and am not paid a salary, in accordance
22        with the corporation Objectives. . . . I have not had
          personal income and have not filed income taxes for
23        decades. My housemate, who owes me money, pays the
          utilities and a $600/month stipend as voluntary debt
24        repayment.
25   Amended Chapter 13 Plan (March 13, 2015) at pp. 9-10.
26        On March 17, 2015, two days before the confirmation hearing,
27   Carswell filed a motion to continue the confirmation hearing or,
28   in the alternative, to appear telephonically.   According to

                                     6
 1   Carswell, she has several serious health conditions that have
 2   left her home-bound, so she needed either a continuance of the
 3   hearing for six months or, at a minimum, permission to appear by
 4   telephone.3
 5        On the eve of the hearing, the bankruptcy court entered a
 6   one sentence order denying Carswell’s motion.   The order does not
 7   give any indication of the reason for the bankruptcy court’s
 8   denial.
 9        On March 19, 2015, the bankruptcy court held the
10   confirmation hearing as scheduled, but Carswell did not appear.
11   At the hearing, Rojas pointed out a number of the significant
12   problems arising in Carswell’s case, including: (1) the amount of
13   Carswell’s debt, which appeared to exceed the chapter 13 debt
14   limits set forth in section 109(e); (2) Carswell’s failure to
15   appear at the continued § 341(a) meeting of creditors;
16   (3) Carswell’s failure to fill in most of the information
17   required for her plan and for her amended plan; (4) Carswell’s
18   failure to provide any information concerning her classes of
19   creditors or how she proposed to treat them under her plan;
20   (5) Carswell’s failure to provide the trustee with mortgage
21   declarations; and (6) Carswell’s failure to provide the trustee
22   with any tax returns.   The bankruptcy court sustained the
23
          3
24         Also on March 17, 2015, the chapter 13 trustee Rojas filed
     a new plan objection, apparently in response to Carswell’s
25   amended plan. The new plan objection references most of the same
26   problems and concerns that Rojas had noted in her initial plan
     objection. The new plan objection additionally reiterated that
27   failure of Carswell to appear and/or her failure to comply with
     chapter 13 case requirements could result in dismissal or
28   conversion of Carswell’s case.

                                      7
 1   trustee’s plan objection and ordered the case dismissed without
 2   prejudice for the reasons stated by the trustee.
 3        The bankruptcy court entered its case dismissal order on
 4   March 19, 2015, and Carswell timely filed a notice of appeal on
 5   March 31, 2015.
 6        Meanwhile, Carswell also had commenced an adversary
 7   proceeding in essence seeking to invalidate U.S. Bank’s asserted
 8   lien on the residence she gifted to Earth First Construction.     At
 9   the time of the dismissal of Carswell’s bankruptcy case,
10   U.S. Bank and some of the other named defendants had pending
11   Civil Rule 12(b)(6) motions to dismiss.   However, on the same day
12   the bankruptcy court dismissed Carswell’s bankruptcy case, it
13   made the following entry on the adversary proceeding docket:
14        Adversary Case 9:15-ap-1003 Closed. The complaint
          filed in the above case has been disposed of and is no
15        longer pending due to the dismissal of the complaint or
          main case, the entry of a judgment or the transfer of
16        the adversary proceeding to another division or
          district. Since it appears that no further matters are
17        pending that require this adversary proceeding remain
          open, it is ordered that this adversary proceeding is
18        closed.
19   Adv. Dkt. No. 15-01003 (March 19, 2015) at Item No. 16.    The
20   bankruptcy court never entered anything along the lines of a
21   final written order formally disposing of the adversary
22   proceeding.   When Carswell subsequently filed a status report,
23   responses to the motions to dismiss, and a request for a
24   continuance, the bankruptcy court made additional docket entries
25   explaining that the documents were filed in a closed adversary
26   proceeding and no further action would be taken.
27        On April 7, 2015, Carswell filed an amended notice of
28   appeal, which she claims added the dismissal of her adversary

                                      8
 1   proceeding to her appeal from the dismissal of her bankruptcy
 2   case.
 3                             JURISDICTION
 4        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 5   §§ 1334 and 157(b)(2)(A), (K) and (L).   Subject to the issue
 6   regarding the scope of this appeal set forth below, we have
 7   jurisdiction under 28 U.S.C. § 158.
 8                                 ISSUES
 9   1.   Do we have jurisdiction to consider the dismissal of
10        Carswell’s adversary proceeding?
11   2.   Did the bankruptcy court commit reversible error when it
12        dismissed Carswell’s bankruptcy case or when it denied
13        Carswell’s motion to continue the confirmation hearing?
14                          STANDARDS OF REVIEW
15        The finality of the bankruptcy court’s docket entry closing
16   Carswell’s adversary proceeding is a jurisdictional issue that we
17   have an independent duty to raise, and which we review de novo.
18   Wolkowitz v. Beverly (In re Beverly), 374 B.R. 221, 230 (9th Cir.
19   BAP 2007), aff'd in part, dismissed in part, 551 F.3d 1092 (9th
20   Cir. 2008).
21        Both the bankruptcy court’s denial of a motion to continue
22   and its dismissal of a chapter 13 bankruptcy case are reviewed
23   for an abuse of discretion.   Ellsworth v. Lifescape Medical
24   Assocs., P.C. (In re Ellsworth), 455 B.R. 904, 914 (9th Cir. BAP
25   2011); Khachikyan v. Hahn (In re Khachikyan), 335 B.R. 121, 125
26   (9th Cir. BAP 2005).
27        The bankruptcy court abused its discretion if it applied an
28   incorrect legal standard or if its factual findings were clearly

                                      9
 1   erroneous.    United States v. Hinkson, 585 F.3d 1247, 1261–62 (9th
 2   Cir. 2009) (en banc).
 3          We can affirm the bankruptcy court’s rulings on any grounds
 4   supported by the record.    Nordeen v. Bank of Am., N.A.
 5   (In re Nordeen), 495 B.R. 468, 476 (9th Cir. BAP 2013).
 6                                DISCUSSION
 7   A.     Scope of Appeal – Attempted Appeal From Adversary Proceeding
            Closure
 8
 9          Carswell seeks appellate review not only of the dismissal of
10   her bankruptcy case, but also of the closing of her adversary
11   proceeding.    U.S. Bank claims that Carswell’s appeal from the
12   docket entry closing her adversary proceeding was untimely
13   because Carswell did not appeal the adversary proceeding closure
14   until April 7, 2015, which is more than fourteen days after the
15   subject docket entry.    See generally Rule 8002(a)(1).
16          We disagree with U.S. Bank’s position.   The March 19, 2015
17   docket entry closing the adversary proceeding had virtually none
18   of the attributes of a final order or judgment, so it never
19   triggered the time period for filing a notice of appeal.
20   See Ingram v. ACandS, Inc., 977 F.2d 1332, 1338-39 (9th Cir.
21   1992).
22          Ingram suggests that the absence of entry of a formal
23   separate judgment or order might be waived if none of the parties
24   object and insist on entry of a separate judgment.    Id. at 1339
25   n.7.    However, under the circumstances presented here, we decline
26   to read the adversary proceeding closure entry as the equivalent
27   of a dispositive ruling ending the adversary proceeding.    There
28   is no dispositive language in the docket entry to that effect.

                                      10
 1   To the contrary, the docket entry only states that the adversary
 2   proceeding will be closed.   The closure of a bankruptcy case or
 3   adversary proceeding is a markedly different event than a case or
 4   adversary proceeding dismissal.    See generally Menk v. Lapaglia
 5   (In re Menk), 241 B.R. 896, 911-12 (9th Cir. BAP 1999)
 6   (explaining difference between case dismissal orders and case
 7   closure orders).
 8        Moreover, we decline to read the adversary proceeding
 9   closure entry as a dismissal order for an additional reason.
10   Before a bankruptcy court dismisses a “related-to” adversary
11   proceeding based on the dismissal of the underlying bankruptcy
12   case, the bankruptcy court is supposed to exercise its discretion
13   by considering the factors of judicial economy, fairness,
14   convenience and comity.   Linkway Inv. Co, Inc. v. Olsen
15   (In re Casamont Investors, Ltd.), 196 B.R. 517, 522 (9th Cir. BAP
16   1996) (citing Carraher v. Morgan Elecs., Inc. (In re Carraher),
17   971 F.2d 327, 328 (9th Cir. 1992)).    The adversary proceeding
18   docket suggests that the closure of the adversary proceeding here
19   was a reflexive action automatically taken upon dismissal of the
20   bankruptcy case, and there is nothing in the record to suggest
21   that the bankruptcy court considered the In re Carraher factors
22   before closing the adversary proceeding.
23        Accordingly, we will REMAND this portion of the appeal so
24   that the bankruptcy court can enter a final judgment in the
25   adversary proceeding, if appropriate.    On remand, the bankruptcy
26   court should enter findings of fact addressing the In re Carraher
27   factors in conjunction with its disposition of the adversary
28   proceeding.   Below, we will limit our review to the dismissal of

                                       11
 1   Carswell’s bankruptcy case and the denial of her continuance
 2   motion.
 3   B.   Substantive Review of Issues on Appeal
 4        On appeal, Carswell claims that the bankruptcy court erred
 5   as a matter of law by denying, without explanation, her motion to
 6   continue or in the alternative to appear by telephone.   Carswell
 7   further claims that the court violated her rights as a disabled
 8   person and violated her due process rights because the court
 9   deprived her of a reasonable opportunity to appear and be heard.4
10   According to Carswell, if she had been given a reasonable
11   opportunity to appear and be heard, she would have been able to
12   demonstrate to the bankruptcy court that all of Rojas’ concerns
13   about her chapter 13 case and her chapter 13 plan were unfounded.
14   Indeed, Carswell maintains that her amended chapter 13 plan and
15   the narrative attached at the end of that plan contain answers to
16   all of Rojas’ concerns.
17        Carswell is mistaken.   Carswell’s admissions in her amended
18   chapter 13 plan narrative statement, when read in conjunction
19   with U.S. Bank’s plan objection, establish that U.S. Bank has a
20   claim against Carswell in an amount exceeding $2.5 million.
21   Moreover, in her opening appeal brief at pages 8 and 9, Carswell
22   reiterated her admission regarding the existence of this debt.
23        The chapter 13 eligibility provisions of the Bankruptcy Code
24
          4
           Carswell further claims that the bankruptcy court’s
25   treatment of her also violated the equal protection element of
26   the due process clause. But that claim is based on the same
     facts as her due process claim, and we previously have indicated
27   that equal protection issues of this type typically are subsumed
     within our due process analysis. See Jeter v. U.S. Trustee
28   (In re Adams), 214 B.R. 212, 217 (9th Cir. BAP 1997).

                                     12
 1   make it abundantly clear that Carswell’s debt to U.S. Bank
 2   exceeds the statutory debt limits.   The statute specifies as
 3   follows:
 4        (e) Only an individual with regular income that owes,
          on the date of the filing of the petition,
 5        noncontingent, liquidated, unsecured debts of less than
          $383,175 and noncontingent, liquidated, secured debts
 6        of less than $1,149,525 . . . may be a debtor under
          chapter 13 of this title.
 7
 8   11 U.S.C. § 109 (West).
 9        Carswell’s assertion that she gifted her residence to Earth
10   First Construction in 2013 might mean that the residence was not
11   estate property, which in turn might mean that U.S. Bank’s claim
12   was unsecured rather than secured for bankruptcy purposes.   See
13   11 U.S.C. § 506(a)(1) (defining a secured claim as the claim of a
14   creditor secured by a lien on property in which the bankruptcy
15   estate has an interest).   Regardless of whether U.S. Bank’s claim
16   is secured or unsecured, however, the debt limits are clearly
17   exceeded.
18        U.S. Bank’s claim is neither contingent nor unliquidated.     A
19   claim in bankruptcy is considered contingent when the debtor only
20   will be liable for it upon the occurrence of an extrinsic event.
21   Duplessis v. Valenti (In re Valenti), 310 B.R. 138, 148 (9th Cir.
22   BAP 2004).   And a claim in bankruptcy is considered unliquidated
23   only if the amount of the debt is not readily ascertainable.
24   Slack v. Wilshire Ins. Co. (In re Slack), 187 F.3d 1070, 1073–75
25   (9th Cir. 1999).   U.S. Bank’s claim satisfies neither definition.
26   The liability is based on an unconditional promissory note, and
27   the amount owed on the note is readily ascertainable from the
28   terms of the note and Carswell’s brief payment history.

                                     13
 1        We understand and acknowledge that Carswell posits several
 2   reasons why the claim should be treated as unsecured or not
 3   allowed at all.    Carswell contends that she rescinded the loan
 4   transaction, that collection of the debt was barred by the
 5   statute of limitations and that the attorney who appeared in the
 6   bankruptcy court on behalf of U.S. Bank was not authorized by
 7   U.S. Bank to appear on the bank’s behalf.    At best, these
 8   arguments indicate that the claim is disputed, but disputed
 9   claims typically are counted for purposes of determining
10   chapter 13 eligibility.    “So long as a debt is subject to ready
11   determination and precision in computation of the amount due,
12   then it is considered liquidated and included for eligibility
13   purposes under § 109(e), regardless of any dispute.”    See
14   Nicholes v. Johnny Appleseed of Wash. (In re Nicholes), 184 B.R.
15   82, 91 (9th Cir. BAP 1995) (emphasis added), quoted with approval
16   in, In re Slack, 187 F.3d at 1075.
17        In addition to exceeding the statutory debt limits, there is
18   another fatal eligibility problem apparent in Carswell’s
19   bankruptcy case.    Carswell admitted in her amended chapter 13
20   plan narrative statement that she has no regular income with
21   which she could fund a plan.    According to Carswell, she only
22   receives $600 per month from her housemate as a voluntary debt
23   repayment.   This lack of regular income also makes her ineligible
24   to be a chapter 13 debtor.    11 U.S.C. § 109(e); see also
25   Pellegrino v. Boyajian (In re Pellegrino), 423 B.R. 586, 590-91
26   (1st Cir. BAP 2010); In re Gavia, 24 B.R. 573, 575 (9th Cir. BAP
27   1982).
28        In light of these two fatal eligibility defects apparent in

                                      14
 1   Carswell’s chapter 13 case, Carswell could not possibly have
 2   suffered any harm when the bankruptcy court denied her motion to
 3   continue or in the alternative to appear by telephone.
 4   Consequently, even if we were to assume that the bankruptcy court
 5   erred when it denied Carswell’s motion, any such error was
 6   harmless error, and we must ignore harmless error.   See Van Zandt
 7   v. Mbunda (In re Mbunda), 484 B.R. 344, 355 (9th Cir. BAP 2012),
 8   aff'd, 2015 WL 1619469 (9th Cir. Apr. 13, 2015).   Similarly,
 9   alleged due process violations fail in the absence of prejudice.
10   Rosson v. Fitzgerald (In re Rosson), 545 F.3d 764, 776 (9th Cir.
11   2008).
12        In closing, we reiterate our sympathy regarding the serious
13   health conditions Carswell alleges that she has endured, and we
14   also are sympathetic regarding her desire to appear in court
15   (either in person or telephonically) and present her objections
16   to the dismissal of her bankruptcy case.   Even so, the fatal
17   eligibility defects apparent in Carswell’s bankruptcy case
18   convince us that the bankruptcy court did not commit reversible
19   error when it dismissed her case.5
20                              CONCLUSION
21        For the reasons set forth above, we must REMAND the portion
22   of this appeal arising from the bankruptcy court’s docket entry
23
          5
24         Carswell submitted to this Panel a written request seeking
     to disqualify counsel for the appellees (Locke Lord LLP) from
25   appearing in this appeal. According to Carswell, Locke Lord LLP
26   is not a party to this appeal, nor did that firm represent any
     party in the underlying bankruptcy case. Carswell’s request is
27   hereby ORDERED DENIED. Carswell has not cited to any law
     prohibiting appellees from associating in new counsel to
28   represent them on appeal, nor are we aware of any such law.

                                    15
 1   closing Carswell’s adversary proceeding.   On remand, the
 2   bankruptcy court will need to enter a final judgment, if
 3   appropriate, which should be supported by all necessary findings.
 4        As for the bankruptcy court’s dismissal of Carswell’s
 5   bankruptcy case, we AFFIRM.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    16